                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN RUSSELL OLDSON,

                   Petitioner,                              8:19CV290

      vs.
                                                        MEMORANDUM
BRAD HANSEN, Warden;                                     AND ORDER

                   Respondent.


       This matter is before the court on preliminary review of Petitioner John
Russell Oldson’s Petition for Writ of Habeas Corpus (filing no. 1) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner’s sentence of “life-to-life” is illegal and void in
                          violation of the constitutional prohibition against ex post
                          facto laws, and Petitioner was denied the effective
                          assistance of counsel because counsel failed to object to
                          the sentence at sentencing and failed to raise the illegality
                          of the sentence on direct appeal.

      Claim Two:          Petitioner was denied due process of law and the right to
                          a speedy trial because of the approximately 23-year delay
                          between the time of the alleged crime and the filing of
                          criminal charges against Petitioner.

      Claim Three:        Petitioner was denied due process of law and the
                          constitutional right to a fair trial because there is
                          insufficient evidence to support his conviction because
                          Petitioner is actually innocent.

      Claim Four:         Petitioner was denied effective assistance of counsel
                          because postconviction counsel failed to advise Petitioner
                          of the opportunity to appeal the denial of his motion for
                          postconviction relief.

       With the exception of Claim Four, the court determines that Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
However, the court cautions Petitioner that no determination has been made
regarding the merits of these claims or any defenses to them or whether there are
procedural bars that will prevent Petitioner from obtaining the relief sought. Claim
Four is not a cognizable habeas corpus claim because “claims based on ineffective
assistance of counsel and other constitutional deprivations during state
postconviction proceedings are not cognizable in a federal habeas corpus action.”
Jenkins v. Houston, No. 4:05CV3099, 2006 WL 126632, at *1 (D. Neb. Jan. 17,
2006) (collecting cases). Claim Four is dismissed. However, Respondent should
be mindful of and, if necessary, respond to Petitioner’s allegations in his
habeas petition that the ineffectiveness of his postconviction counsel prevented
Petitioner from exhausting his claims. (See, e.g., Filing No. 1 at CM/ECF pp. 5,
7–8, 10.)

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court with the
exception of Claim Four. Claim Four is dismissed.

     2.     By December 16, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
                                          2
directed to set a pro se case management deadline in this case using the following
text: December 16, 2019: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.    The motion for summary judgment must be accompanied by a
                  separate brief, submitted at the time the motion is filed.

            B.    The motion for summary judgment must be supported by any
                  state court records that are necessary to support the motion.
                  Those records must be contained in a separate filing entitled:
                  “Designation of State Court Records in Support of Motion for
                  Summary Judgment.”

            C.    Copies of the motion for summary judgment, the designation,
                  including state court records, and Respondent’s brief must be
                  served on Petitioner except that Respondent is only required to
                  provide Petitioner with a copy of the specific pages of the
                  record that are cited in Respondent’s motion and brief. In the
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may


                                        3
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By December 16, 2019, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                                         4
     matters germane to the case including, but not limited to, the
     merits of Petitioner’s allegations that have survived initial
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondent’s answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed,
     Petitioner must file and serve a brief in response. Petitioner
     must not submit any other documents unless directed to do so
     by the court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondent must file and serve a reply brief. In the event that
     Respondent elects not to file a reply brief, he should inform the
     court by filing a notice stating that he will not file a reply brief
     and that the merits of the petition are therefore fully submitted
     for decision.
                            5
            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  January 15, 2020: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 31st day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        6
